DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 08/26/2022 has been entered. 
Claims 21,22,24,27,28,28,29,30,32,35,36,37,39 are amended.
Claims 23,31,38 are cancelled.
Claims 41,42,43 are added.
Response to Arguments
Applicant arguments filled on 08/26/2022 have been fully considered and but are moot in view of the new ground of rejection(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22, 27-30,35-37,42-43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal to (US20180035332) in view of Islam to (US20190052432)

Regarding claim 21, Agiwal teaches an apparatus comprising processing circuitry, the processing circuitry configured to cause a base station to perform operations including([0116] ,FIG. 12, discloses the pre-emption indication can be for a group of UEs, for example, one or multiple eMBB UEs. The gNB/BS can inform a UE to monitor the pre-emption indication )
determining a pre-emption of time-frequency resources for transmission of traffic with low latency requirements;( [0123] If the pre-emption indication is received by UE1 220, then, at operation 1370, the UE1 220 determines whether the pre-emption indication 150 corresponds to its DL packet transmission or not. If the pre-emption indication 150 corresponds to its DL packet transmission, then the UE1 220 punctures pre-emptied resources during DL packet transmission in subframe N1 and decode again at operation 1380…[0051] discloses, In order to support low latency ‘P’ is smaller for URLLC packet)
 encoding, for transmission, control signaling that indicates the pre-emption of time-frequency resources, ([0123] If the pre-emption indication is received by UE1 220, then, at operation 1370, the UE1 220 determines whether the pre-emption indication 150 corresponds to its DL packet transmission or not. If the pre-emption indication 150 corresponds to its DL packet transmission, then the UE1 220 punctures pre-emptied resources during DL packet transmission in subframe N1 and decode again at operation 1380) wherein the control signaling includes a pre-emption indicator identifying the pre-emption of time frequency resources in a group common downlink control information (DCI)([0117] disloses the pre-emption indication or the skipping indication can be an RRC message or MAC CE included in DL MAC PDU or DCI in PDCCH or group common DCI in PDCCH)
Agiwal does not explicitly teach wherein the pre-emption indicator comprises a bitmap, wherein
the bits of the bitmap are mapped consecutively according to a frequency-first mapping,
and wherein there are two frequency resources per time resource
However, Islam teaches wherein the pre-emption indicator comprises a bitmap, wherein
the bits of the bitmap are mapped consecutively according to a frequency-first mapping,
and wherein there are two frequency resources per time resource ([0060] discloses the PI includes an indication of a time and/or frequency pre-emption region (PR) and a bitmap of bits associated with different portions of the PR and each indicating whether a preemptive transmission is present in the corresponding portion of the PR. [0067] FIG. 8 illustrates two pre-emption indications (PIs) 809, 810 of low latency traffic, where each PI corresponds to a time-frequency region (i.e. a PR) that is divided into two frequency partitions and two time partitions)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Agiwal include  wherein the pre-emption indicator comprises a bitmap, wherein the bits of the bitmap are mapped consecutively according to a frequency-first mapping, and wherein there are two frequency resources per time resource, as suggested by Islam. This modification would benefit the system to reduce overhead.Regarding claim 22, Agiwal teaches bitmap comprises a length 14 bitmap([0114] discloses the indication can be the OFDM symbols in a time slot with pre-defined duration, for example, a 7-symbol or 14-symbol slot targeted to the eMBB service based on system configuration. For example, a symbol bitmap can be used to indicate which symbol(s) needs to be pre-emptied).
Regarding claim 27, Agiwal teaches wherein at least part of the pre-empted time frequency resources are used for transmission of the low latency traffic ([0051] discloses, In order to support low latency ‘P’ is smaller for URLLC packet).Regarding claim 28, Agiwal teaches An apparatus comprising processing circuitry, the processing circuitry configured to cause a user equipment (UE) (fig.13, UE1, “22”)  to perform operations including: decoding control signaling that includes a pre-emption indicator([0123] If the pre-emption indication is received by UE1 220, then, at operation 1370, the UE1 220 determines whether the pre-emption indication 150 corresponds to its DL packet transmission or not. If the pre-emption indication 150 corresponds to its DL packet transmission, then the UE1 220 punctures pre-emptied resources during DL packet transmission in subframe N1 and decode again at operation 1380)  identifying a pre-emption of time-frequency resources in a group common downlink control information (DCI) ([0117] disloses the pre-emption indication or the skipping indication can be an RRC message or MAC CE included in DL MAC PDU or DCI in PDCCH or group common DCI in PDCCH)
Agiwal does not explicitly teach wherein the pre-emption indicator comprises a bitmap, wherein
the bits of the bitmap are mapped consecutively according to a frequency-first mapping,
and wherein there are two frequency resources per time resource
However, Islam teaches wherein the pre-emption indicator comprises a bitmap, wherein
the bits of the bitmap are mapped consecutively according to a frequency-first mapping,
and wherein there are two frequency resources per time resource ([0060] discloses the PI includes an indication of a time and/or frequency pre-emption region (PR) and a bitmap of bits associated with different portions of the PR and each indicating whether a preemptive transmission is present in the corresponding portion of the PR. [0067] FIG. 8 illustrates two pre-emption indications (PIs) 809, 810 of low latency traffic, where each PI corresponds to a time-frequency region (i.e. a PR) that is divided into two frequency partitions and two time partitions)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Agiwal include  wherein the pre-emption indicator comprises a bitmap, wherein the bits of the bitmap are mapped consecutively according to a frequency-first mapping, and wherein there are two frequency resources per time resource, as suggested by Islam. This modification would benefit the system to reduce overhead.Regarding claim 29, Agiwal teaches wherein the operations also include: in first-time frequency resources, decoding a transmission from a base station([0116] The gNB/BS can inform a UE to monitor the pre-emption indication ), wherein at least part of the first time-frequency resources are punctured by the pre-empted time frequency resources, ([0123] If the pre-emption indication is received by UE1 220, then, at operation 1370, the UE1 220 determines whether the pre-emption indication 150 corresponds to its DL packet transmission or not. If the pre-emption indication 150 corresponds to its DL packet transmission, then the UE1 220 punctures pre-emptied resources during DL packet transmission in subframe N1 and decode again at operation 1380).Regarding claim 30, Agiwal teaches bitmap comprises a length 14 bitmap([0114] discloses the indication can be the OFDM symbols in a time slot with pre-defined duration, for example, a 7-symbol or 14-symbol slot targeted to the eMBB service based on system configuration. For example, a symbol bitmap can be used to indicate which symbol(s) needs to be pre-emptied).
Regarding claim 35, Agiwal teaches A user equipment (UE) comprising: (fig.13, UE1, “22”)   processing circuitry configured to perform operations including: decoding control signaling that includes a pre-emption indicator ([0123] If the pre-emption indication is received by UE1 220, then, at operation 1370, the UE1 220 determines whether the pre-emption indication 150 corresponds to its DL packet transmission or not. If the pre-emption indication 150 corresponds to its DL packet transmission, then the UE1 220 punctures pre-emptied resources during DL packet transmission in subframe N1 and decode again at operation 1380) identifying a pre-emption of time-frequency resources in a group common downlink control information (DCI); ([0117] disloses the pre-emption indication or the skipping indication can be an RRC message or MAC CE included in DL MAC PDU or DCI in PDCCH or group common DCI in PDCCH) and memory configured to store the pre-emption indicator([0133] discloses the UE may be equipped with a memory unit to store program codes implementing desired operations, and the controller 1520 may read and execute the program codes stored in the memory unit)
Agiwal does not explicitly teach wherein the pre-emption indicator comprises a bitmap, wherein
the bits of the bitmap are mapped consecutively according to a frequency-first mapping,
and wherein there are two frequency resources per time resource
However, Islam teaches wherein the pre-emption indicator comprises a bitmap, wherein
the bits of the bitmap are mapped consecutively according to a frequency-first mapping,
and wherein there are two frequency resources per time resource ([0060] discloses the PI includes an indication of a time and/or frequency pre-emption region (PR) and a bitmap of bits associated with different portions of the PR and each indicating whether a preemptive transmission is present in the corresponding portion of the PR. [0067] FIG. 8 illustrates two pre-emption indications (PIs) 809, 810 of low latency traffic, where each PI corresponds to a time-frequency region (i.e. a PR) that is divided into two frequency partitions and two time partitions)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Agiwal include  wherein the pre-emption indicator comprises a bitmap, wherein the bits of the bitmap are mapped consecutively according to a frequency-first mapping, and wherein there are two frequency resources per time resource, as suggested by Islam. This modification would benefit the system to reduce overhead.Regarding claim 36, Agiwal teaches wherein the operations also include: in first-time frequency resources, decoding a transmission from a base station, wherein at least part of the first time-frequency resources are punctured by the pre-empted time frequency resources, ([0123] If the pre-emption indication is received by UE1 220, then, at operation 1370, the UE1 220 determines whether the pre-emption indication 150 corresponds to its DL packet transmission or not. If the pre-emption indication 150 corresponds to its DL packet transmission, then the UE1 220 punctures pre-emptied resources during DL packet transmission in subframe N1 and decode again at operation 1380) Regarding claim 37, Agiwal teaches wherein the bitmap comprises a length 14 bitmap([0114] discloses the indication can be the OFDM symbols in a time slot with pre-defined duration, for example, a 7-symbol or 14-symbol slot targeted to the eMBB service based on system configuration. For example, a symbol bitmap can be used to indicate which symbol(s) needs to be pre-emptied).
Regarding claims 42, and 43, Agiwal teaches wherein the pre-empted time frequency resources carry low latency downlink traffic([0123] If the pre-emption indication is received by UE1 220, then, at operation 1370, the UE1 220 determines whether the pre-emption indication 150 corresponds to its DL packet transmission or not. If the pre-emption indication 150 corresponds to its DL packet transmission, then the UE1 220 punctures pre-emptied resources during DL packet transmission in subframe N1 and decode again at operation 1380).
Allowable Subject Matter
Claims 24-26, 32-34,39-41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461